--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


December 4, 2008
 
Mr. Matthew K. Rose
Chairman
Burlington Northern Santa Fe Corp.
2650 Lou Menk Drive
Fort Worth, TX  76131


 
Dear Matt:
 
This will confirm the following agreement relating to the deferral of your
director’s retainers and fees for 2009.
 
1.           All director’s fees and retainer (“Fees”) payable to you in
connection with your service on the boards of directors (including committees of
such boards) of AMR Corporation and American Airlines, Inc. for the period
January 1, 2009 through December 31, 2009, will be deferred and paid to you in
accordance with this letter agreement.
 
2.           Fees will be converted to Stock Equivalent Units in accordance with
the Procedures for Deferral of Board Retainers and Fees, as amended and
restated, a copy of which is attached hereto as Exhibit A (the “Plan”).
 
3.           On the 30th business day after the date when you cease to be a
Director of AMR Corporation and any affiliates, and cease rendering services,
the Stock Equivalent Units accrued pursuant to the Plan will be converted to
cash and paid to you in a lump sum by multiplying the number of such Stock
Equivalent Units by the arithmetic mean of the high and the low of AMR stock
(“fair market value”) during the month when you ceased to be a Director of AMR
Corporation and any affiliates, and cease rendering services.  Payment cannot be
accelerated.
 
4.           In the event of your death, the number of Stock Equivalent Units as
of your date of death will be multiplied by the fair market value of AMR stock
during the calendar month immediately preceding your death, and the amount paid
to Lisa Rose.  The payment contemplated by this paragraph 4 will be made on the
30th business day following the date of your death.
 
If the foregoing is satisfactory to you, please indicate by signing one of the
originals (two are enclosed) and returning it to me.
 


 


Very truly yours,
 
/s/ Kenneth W. Wimberly
Kenneth W. Wimberly
Corporate Secretary








Accepted and agreed:




/s/ Matthew K. Rose
Matthew K. Rose



 